Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendants’ petition for certification to appeal limited to the following issue: “Did the Appellate Court properly dismiss this appeal for lack of a final judgment?” Lack v. Welch, 244 Conn. 912, 713 A.2d 830 (1998).